                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

CARA A. GEOGHAGAN,                                    )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:19-cv-03616-RLY-MJD
                                                      )
MIDLAND CREDIT MANAGEMENT, INC.,                      )
                                                      )
                              Defendant.              )


                       ORDER REGARDING PROTECTIVE ORDERS

       In the event an agreed protective order is required in this matter, the parties shall file a

motion seeking the entry of such an order, attaching thereto the proposed protective order. The

parties shall either use the Court’s Uniform Protective Order http://www.insd.uscourts.gov/court-

info/local-rules-and-orders or explain in the motion why a different form of order is being

proposed. If the parties use the Court’s Uniform Protective Order, the motion seeking entry of the

order shall articulate any changes that were made to the Court’s standard form. The parties shall

also either replace Section VIII of the Uniform Protective Order with the following language or

include the following language in any alternative form of protective order that may be submitted

or explain in detail in the motion any deviation from this instruction:

         VIII. REQUESTS TO SEAL

                A.       Filing Documents Under Seal: The parties shall comply with Local Rule

        5-11 when filing material designated as protected information pursuant to this order.

        Over-redaction of documents sought to be maintained under seal may result in the denial

        of a motion to seal.
                B.   Challenging "Confidential" or “Attorneys’ Eyes Only” Designations: Prior

       to the filing of any motion seeking to challenge the designation of information as

       "Confidential" or “Attorneys’ Eyes Only” as set forth in Section IV above, the parties will

       request a telephonic conference with the Magistrate Judge to discuss the issue, following

       which the contesting party may move for an order removing or altering the "Confidential"

       or “Attorneys’ Eyes Only” designation with regard to such document(s).

       Additionally, if any proposed protective order purports to allow documents to be

designated as “Attorneys’ Eyes Only,” such proposed order must include a precise definition of

the documents that may be designated as “Attorneys’ Eyes Only” pursuant to the order.

       A motion for the entry of an agreed protective order should be filed as soon as practicable,

but in any event no later than 14 days prior to the original due date for any discovery response

with regard to which the responding party proposes to rely upon the protective order when

responding.

       SO ORDERED.



       Dated: 31 OCT 2019




Distribution:

Service will be made electronically
on all ECF-registered counsel of record
via email generated by the Court’s ECF system.
